     Case 1:20-cv-01452-DAD-JLT Document 17 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED FARM WORKERS, et al.,                      No. 1:20-cv-01452-DAD-JLT
12                       Plaintiffs,
13           v.                                         ORDER SETTING BRIEFING SCHEDULE
                                                        AND HEARING ON PLAINTIFFS’ MOTION
14    SONNY PERDUE, et al.,                             FOR A TEMPORARY RESTRAINING
                                                        ORDER
15                       Defendants.
                                                        (Doc. No. 3)
16

17

18          On October 13, 2020, plaintiffs United Farm Workers and UFW Foundation (collectively,

19   “plaintiffs”) filed a motion for a temporary restraining order in this action. (Doc. No. 3.)

20   Therein, plaintiffs seek an order restraining defendant United States Department of Agriculture

21   (“USDA”) from implementing its September 30, 2020 decision to discontinue the Farm Labor

22   Survey and cease publication of the Farm Labor Report. (Id. at 30) (citing Notice of Revision to

23   the Agricultural Labor Survey and Farm Labor Reports by Suspending Data Collection for

24   October 2020, 85 Fed. Reg. 61719 (Sept. 30, 2020)).

25          In a Certificate of Counsel Pursuant to Local Rule 231(c)(5) attached to the pending

26   motion, plaintiffs’ counsel Joseph Gooch states that he, attorney Mark Selwyn and attorney Derek

27   Woodman (collectively, “plaintiffs’ counsel”), contacted the United States Attorney’s Office for

28   the Eastern District of California via telephone and electronic mail on October 13, 2020 to inform
                                                        1
     Case 1:20-cv-01452-DAD-JLT Document 17 Filed 10/14/20 Page 2 of 2


 1   defendants of plaintiffs’ intention to file the pending motion. (Doc. No. 3-35 at ¶ 4.) Attorney

 2   Gooch further states that Assistant U.S. Attorney Edward Olsen confirmed receipt of the notice

 3   by electronic mail. (Id.) Additionally, attorney Gooch states that on October 13, 2020, or as soon

 4   thereafter as possible, plaintiffs intend to send via electronic mail the following documents to

 5   Assistant U.S. Attorneys Edward Olsen and Pamela Beauvais and Brian Mizoguchi, Assistant

 6   General Counsel in the USDA’s Office of General Counsel: (1) the complaint; (2) summons; (3)

 7   the pending motion for a temporary restraining order, (4) declarations in support of the pending

 8   motion; (5) exhibits in support of pending motion; and (6) a proposed order granting the pending

 9   motion. (Id. at ¶ 6.) Finally, attorney Gooch states that plaintiffs will inform defendants of the

10   date and time for the hearing on the pending motion as soon as one is established by the court.

11   (Id. at ¶ 7.) On October 14, 2020, the summons pertaining to defendants William Northey, Sonny

12   Perdue, and the USDA (collectively, “defendants”) were issued. (See Doc. Nos. 4, 5.)

13          Accordingly, defendants will be provided with an opportunity to file a response to

14   plaintiffs’ motion for a temporary restraining order by 12:00 p.m. PST on October 19, 2020. A

15   hearing on plaintiffs’ motion will be held on October 20, 2020 at 10:30 a.m. PST before District

16   Judge Dale A. Drozd. The parties must appear by video. The undersigned’s Courtroom Deputy

17   Jami Thorp (jthorp@caed.uscourts.gov) will email the parties with log-in information before the

18   hearing.

19   IT IS SO ORDERED.
20
        Dated:     October 14, 2020
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
